Citation Nr: 1216468	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for bilateral hearing loss and bilateral tinnitus.

During the course of this appeal, the RO issued a December 2009 rating decision granting service connection at a noncompensable evaluation for right ear hearing loss, effective July 2008.  A notice of disagreement concerning this decision has not been received, and no further action on this issue is required.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In March 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Veteran's current left ear hearing loss and bilateral tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for left ear hearing loss and bilateral tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Air Force from April 1971 to April 1978.  His report of separation, Form DD 214, listed his inservice specialty as law enforcement specialist.

His March 1971 entrance examination noted that his ears were normal.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
5

Available service treatment records were silent as to any complaints of or treatment for hearing loss or tinnitus.  

In December 1978, shortly after his discharge from active duty, the Veteran underwent an enlistment examination for the Arizona National Guard.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
20
LEFT
10
10
10
0
10

In July 2008, the Veteran filed his present claim seeking service connection for bilateral hearing loss and bilateral tinnitus.  

In October 2008, the Veteran submitted a statement indicating that he was exposed to loud noise from a variety of weapons during his military service.  

In November 2008, a VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims file had not been reviewed.  The Veteran reported a history of bilateral tinnitus for the past 30 years.  An audiological examination was conducted and revealed current bilateral hearing loss as defined in 38 C.F.R. § 3.385.

In September 2009, a second VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having significant noise exposure during service.  The report also noted his having significant post service noise exposure relating to his employment, during which time he wore two forms of ear protection.  An audiological examination was conducted and revealed current bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The report also noted that the Veteran reported the onset of tinnitus since 1978.  The report concluded with diagnoses of bilateral hearing loss and tinnitus.  The VA examiner then opined that the Veteran's current right ear hearing loss was likely the result of his military noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's service treatment records documented a significant shift in hearing acuity levels between his entrance examination and the subsequent audiological examination shortly after service in December 1978.  As for his current left ear hearing loss, the VA examiner opined that it was not likely the result of military noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's left ear hearing acuity was reported to be normal on both his March 1971 and December 1978 audiological examinations.  As for the Veteran's tinnitus, the VA examiner stated that it was not possible to determine the etiology of this condition without resorting to speculation.  In a November 2009 examination addendum, the VA examiner opined that the Veteran's tinnitus was related to his hearing loss.

In March 2012, the Veteran testified before the Board that he was required to wear hearing protection during his post service employment.  He also testified that he first started to experience tinnitus during service, and that this condition remained continuously ever since.

A.  Left Ear Hearing Loss

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  The Veteran's contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  Further, there is no reason to doubt the credibility of his statements and testimony.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.

The Veteran's statements are also competent to relate a history of having difficulty hearing for many years.  In addition, recent VA audiological examinations establish that the Veteran has a current hearing disability.  38 C.F.R. § 3.385.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the VA examiner in September 2009 opined that the Veteran's right ear hearing loss was related to his military service based upon a significant shift in the hearing acuity levels documented between his March 1971 entrance examination and his December 1978 enlistment examination.  However, close comparison of the findings noted in these examinations revealed an upward shift in just two of the tested Hertz levels in the right ear.  In comparison, all four tested Hertz levels in the left ear are shown to have increased during this time.  Thus, an upward shift in hearing acuity is documented in the left ear as well.  

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current left ear hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Bilateral Tinnitus

The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau, 492 F.3d at 1372.  

In reviewing the evidence of record, the Veteran has reported a competent and credible history of inservice noise exposure, which is supported by the service records obtained.  The Veteran has also reported that this condition began during service and has existed ever since.

The VA audiologist in September 2009 indicated that the Veteran's tinnitus could not be related to his service without speculation.  Apparently, this VA examiner attributed no probative value to the Veteran's own reported history of tinnitus.  In any event, the November 2009 examination addendum included the opinion that the Veteran's current tinnitus was related to his hearing loss, which is now shown to be related to service.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence, and the evidence raises a reasonable doubt as to whether the Veteran's current tinnitus was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for left ear hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


